Mitchell, J.
Defendant’s first request was properly refused, for dhe reason that there was no evidence, at least no conclusive evidence, that the parties ever agreed to submit the determination of •the amount of hay cut by plaintiff to Gregory, and the evidence was ■sclear, even on defendant’s own testimony, that there never was any vfinal settlement or accord and satisfaction on the basis of Gregory’s .-measurement, but, on the contrary, that the matter wds left open for ■dhe future correction of any mistakes. As to what will constitute a *409final and binding settlement between parties, the charge of the court was-full and correct, and the case was submitted to the jury in a manner more favorable to the defendant than he was entitled to un-. der the evidence.
Order affirmed.